 

Exhibit 10.1

 

FINAL

 

ASSET PURCHASE AGREEMENT

(KTRB(AM), San Francisco, CA)

 

This Asset Purchase Agreement (this “Agreement”) is dated as of July 10, 2018,
by and between East Bay Broadcasting, LLC, a California limited liability
company (“Seller”), and New Inspiration Broadcasting Company, Inc., a California
corporation (“Buyer”).

 

RECITALS:

 

1.             Seller owns and operates radio station KTRB(AM), FCC Facility ID.
No. 66246, licensed to San Francisco, CA (the "Station"), and holds the licenses
and authorizations issued by the FCC for the operation of the Station.

 

2.             Seller is the tenant under a Diplex Agreement dated September 3,
2009, as amended by Amendment No. 1 to Diplex Agreement dated March 1, 2014, to
use on a nonexclusive basis, as the transmitter site for the Station, certain
real property located at 3636 Enterprise Ave., Hayward, California 94545 (the
“Real Property”) including four (4) towers thereon (referred herein as the
“Diplex Agreement” and described on Schedule 3.9).

 

3.             Seller and Buyer are parties to a Local Marketing Agreement (the
“LMA”), dated December 15, 2016, pursuant to which Buyer programs the Station
and which will terminate upon consummation of this transaction.

 

4.             Buyer desires to acquire certain assets of the Station, and
Seller is willing to convey such assets to Buyer.

 

5.             The acquisition of the Station is subject to prior approval of
the FCC.

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, Seller and Buyer hereby agree as follows:

 

ARTICLE 1

 

TERMINOLOGY

 

1.1           Act. The Communications Act of 1934, as amended.

 

1.2           Adjustment Amount. As provided in Section 2.7, the amount by which
a party’s account is to be credited or charged, as reflected on the Adjustment
List(s).

 



 

As set Purchase Agreement

KTRB(AM)

Page 2 of 52

 

1.3           Adjustment List. As provided in Section 2.7, an itemized list(s)
of all sums to be credited or charged against the account of Buyer or Seller, as
applicable, with a brief explanation in reasonable detail of the credits or
charges, consistent with the allocation principle set forth in Section 2.7(a)
and (b).

 

1.4           Assumed Obligations. Such term shall have the meaning defined in
Section 2.3.

 

1.5           Business Day. Any calendar day, excluding Saturdays and Sundays,
on which federally chartered banks in the District of Columbia are regularly
open for business.

 

1.6          Buyer’s Threshold Limitation. As provided in Section 9.3 (b), the
threshold dollar amount for the aggregate of claims, liabilities, damages,
losses, costs and expenses that must be incurred by Buyer for a breach of
Seller’s representations or warranties hereunder before Seller shall be
obligated to indemnify Buyer. The Buyer’s Threshold Limitation shall be
Twenty-Five Thousand Dollars ($25,000) in the aggregate.

 

1.7           Closing. The closing with respect to the transactions contemplated
by this Agreement as provided in Article VIII.

 

1.8           Closing Date. The date determined as the Closing Date as provided
in Section 8.1.

 

1.9           Documents. This Agreement and all Schedules hereto, and each other
agreement, certificate, or instrument delivered pursuant to or in connection
with this Agreement, including amendments thereto that are expressly permitted
under the terms of this Agreement.

 

1.10         Earnest Money. The amount of Two Hundred Fifty Thousand Dollars
($250,000).

 

1.11         [Intentionally Omitted]

 

1.12         Environmental Laws. The Comprehensive Environmental Response
Compensation and Liability Act, the Resource Conservation and Recovery Act, the
Clean Water Act, the Clean Air Act and the Toxic Substances Control Act, the
Federal Insecticide, Fungicide and Rodenticide Act, the Emergency Planning and
Community Right-to-Know Act, the Safe Drinking Water Act, each as amended, and
any other applicable federal, state and local laws, statutes, rules or
regulations concerning or relating to the treating, producing, handling,
storing, releasing, spilling, leaking, pumping, pouring, emitting or dumping of
Hazardous Materials, or the pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata).

 



 

As set Purchase Agreement

KTRB(AM)

Page 3 of 52

 

1.13         Escrow Agent. Fletcher, Heald & Hildreth, PLC.

 

1.14         Escrow Agreement. The Escrow Agreement which Buyer, Seller and
Escrow Agent have entered into concurrently with the execution of this Agreement
relating to the deposit, holding, investment and disbursement of the Earnest
Money.

 

1.15         Excluded Assets. Such term shall have the meaning defined in
Section 2.2.

 

1.16         FCC. Federal Communications Commission.

 

1.17         FCC Licenses. The licenses, permits and authorizations (and any
renewals, extensions, amendments or modifications thereof) granted by the FCC
for the operation of the Station, including without limitation those listed on
Schedule 3.8, and including without limitation all pending assignable licenses,
permits, and authorizations of the FCC to the extent they pertain to the
operation of the Station.

 

1.18         FCC Order. An action, order or decision of the FCC granting its
consent to the assignment of the FCC Licenses to Buyer without any Material
Adverse Conditions other than those of general applicability.

 

1.19         Final Action. An action of the FCC that has not been reversed,
stayed, enjoined, set aside, annulled or suspended; with respect to which no
timely petition for reconsideration or administrative or judicial appeal or sua
sponte action of the FCC with comparable effect is pending and as to which the
time for filing any such petition or appeal (administrative or judicial) or for
the taking of any such sua sponte action of the FCC has expired.

 

1.20         Hazardous Materials. Toxic materials, hazardous wastes, hazardous
substances, pollutants or contaminants, asbestos or asbestos-related products,
polychlorinated biphenyls (“PCBs”), petroleum, crude oil or any fraction or
distillate thereof in excess of legally-defined permissible limits (as such
terms are defined in any applicable federal, state or local laws, ordinances,
rules and regulations, and including any other terms which are or may be used in
any applicable Environmental Laws to define prohibited or regulated substances).

 

1.21         Indemnified Party. Any party described in Section 9.3 or Section
9.4 against which any claim or liability may be asserted by a third party which
would give rise to a claim for indemnification under the provisions of this
Agreement by such party.

 



 

As set Purchase Agreement

KTRB(AM)

Page 4 of 52

 

1.22         Indemnifying Party. The party to this Agreement (not the
Indemnified Party) that, in the event of a claim or liability asserted by a
third party against the Indemnified Party which would give rise to a claim for
indemnification under the provisions of this Agreement, is obligated to
indemnify and hold harmless the Indemnified Party to the extent expressly
provided in this Agreement.

 

1.23         Lien. Any mortgage, deed of trust, pledge, hypothecation, security
interest, encumbrance, lien, lease or charge of any kind, whether voluntarily
incurred or arising by operation of law or otherwise, affecting any Sale Assets,
including any written or oral agreement to give or grant any of the foregoing,
any conditional sale or other title retention agreement, and the filing of or
agreement to give any financing statement with respect to any of the Sale Assets
under the Uniform Commercial Code as adopted in the state of California.

 

1.24         Material Adverse Condition. A condition, event or circumstance
which would materially restrict, limit, increase the cost or burden of or
otherwise materially adversely affect or materially impair the right of Buyer to
the ownership, use, control, enjoyment or operation of the Station or the
proceeds therefrom; provided, however, that any condition which requires that
the Station be operated in accordance with a condition similar to those
contained in the present FCC Licenses issued for operation of the Station shall
not be deemed a Material Adverse Condition.

 

1.25         OSHA Laws. The Occupational Safety and Health Act of 1970, as
amended, and all other federal, state or local laws or ordinances, including
orders, rules and regulations thereunder, regulating or otherwise affecting
health and safety of the workplace.

 

1.26         Permitted Lien. For purposes hereof, "Permitted Lien” shall mean
(i) easements, restrictions, and other similar matters which will not materially
adversely affect the use of the Real Property in the ordinary course of business
or do not in any material respect detract from the value of the Real Property;
(ii) liens for taxes not due and payable or that are being contested in good
faith by appropriate proceedings; (iii) mechanics’, materialmen’s, carriers’,
warehousemen's, landlords' or other similar liens in the ordinary course of
business for sums not yet due or which are being contested in good faith by
appropriate proceedings; (iv) liens or mortgages that will be released at
Closing; (v) zoning ordinances and regulations, including statutes and
ordinances relating to the liens of streets and to other municipal improvements,
which will not materially adversely affect the use of the Real Property in the
ordinary course of business, provided that any of the foregoing alone or in the
aggregate do not materially impair the value or materially interfere with the
use of any asset or property of the Seller material to the operation of its
business as it has been and is now conducted; and/or (vi) the Assumed
Obligations.

 



 

As set Purchase Agreement

KTRB(AM)

Page 5 of 52

 

1.27         Person. Any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization or government or any agency or political
subdivisions thereof.

 

1.28         Purchase Price. The consideration to be paid by Buyer to Seller for
purchase of the Sale Assets is an amount equal to Five Million One Hundred
Twenty Five Thousand Dollars ($5,125,000) payable pursuant to the terms of
Section 2.5 and subject to adjustments pursuant to Section 2.7.

 

1.29         Real Property. Such term shall have the meaning defined in Recital
2.

 

1.30         Rules and Regulations. The rules of the FCC as set forth in Volume
47 of the Code of Federal Regulations, as well as such other policies of the
FCC, whether contained in the Code of Federal Regulations or not, that apply to
the Station.

 

1.31         Sale Assets. All of the tangible and intangible assets to be
transferred by Seller to Buyer as set forth in Section 2.1.

 

1.32         Seller’s Threshold Limitation. As provided in Section 9.4 (b), the
threshold dollar amount for the aggregate of claims, liabilities, damages,
losses, costs and expenses that must be incurred by Seller for a breach of
Buyer’s representations or warranties hereunder before Buyer shall be obligated
to indemnify Seller. The Seller’s Threshold Limitation shall be Twenty-Five
Thousand Dollars ($25,000) in the aggregate.

 

1.33         Station Agreements. The agreements, commitments, contracts, leases
and other items listed in Schedule 3.9.

 

1.34         Tangible Personal Property. The personal property described in
Section 2.1(a) and more fully described in Schedule 3.6.

 

ARTICLE II

 

PURCHASE AND SALE

 

2.1           Sale Assets. On the Closing Date, Seller will sell, transfer,
assign and convey to Buyer, and Buyer will purchase from Seller, free and clear
of all Liens, except Permitted Liens, all of Seller’s right, title and interest,
legal and equitable, in and to the following assets to the extent such assets
are used or held for use in the operation of the Station:

 



 

As set Purchase Agreement

KTRB(AM)

Page 6 of 52

 

(a)           Tangible Personal Property. All equipment, parts, supplies,
fixtures, and other tangible personal property now or hereinafter owned by
Seller and located at the Real Property or at the former nighttime transmitter
site used by Station, including the items specifically identified on Schedule
3.6, in each case as used or held for use exclusively in connection with the
operation of the Station, together with such modifications, replacements,
improvements and additional items, made or acquired between the date hereof and
the Closing Date;

 

(b)           Diplex Agreement. All right, title and interest of Seller in and
to the Diplex Agreement described in Schedule 3.9;

 

(c)           Licenses and Permits. The FCC Licenses and all other assignable or
transferable governmental permits, licenses and authorizations (and any
renewals, extensions, amendments or modifications thereof) now held by Seller or
hereafter obtained by Seller between the date hereof and the Closing Date, to
the extent such other permits, licenses and authorizations are used or held for
use exclusively in the operation of the Station;

 

(d)           Station Agreements. The agreements which are listed on Schedule
3.9, as well as any renewals, extensions, amendments or modifications of those
agreements which are made in the ordinary course of Seller’s operation of the
Station and in accordance with the terms and provisions of this Agreement and
which are listed on Schedule 3.9 as being assumed by Buyer;

 

(e)           Records. Copies of all of the books, records, accounts, files,
logs, ledgers and reports of Station engineers exclusively pertaining to or used
in the operation of the Station (other than corporate records), including but
not limited to the Station’s public inspection file; and

 

(f)            Intangible Assets. Seller’s rights in and to all intangible and
intellectual property used in the conduct of the business and operation of the
station, including but not limited to the trademarks, trade names, call letters,
service marks, internet domain names, internet web pages, HTML content located
and publicly accessible from the domain names, email databases, copyrights,
programs and programming material, jingles, slogans, logos, and all other
intangible property, including goodwill, which are used or held for use in the
operation of the Station, along with programming information and studies,
advertising studies, marketing and demographic data, sales correspondence, lists
of advertisers, and credit and sales reports.

 



 

As set Purchase Agreement

KTRB(AM)

Page 7 of 52

 

2.2           Excluded Assets. Notwithstanding any provision of this Agreement
to the contrary, the Sale Assets shall not include, and Seller shall not
transfer, convey or assign to Buyer (but shall retain all of its right, title
and interest in and to), all of the following assets owned or held by Seller
("Excluded Assets"):

 

(a)           Any and all cash, cash equivalents, cash deposits to secure
contract obligations, all inter-company receivables from any affiliate of Seller
and all other bank deposits and securities held by Seller in respect of the
Station;

 

(b)           Subject to the LMA, Seller’s interests in the Station’s accounts
receivable and any other rights to payment of cash consideration for goods or
services sold or provided prior to the Effective Time (as defined in Section
2.7) or otherwise arising during or attributable to any period prior to the
Effective Time (the “A/R”);

 

(c)           Any and all claims of Seller with respect to the Sale Assets or
the Station arising during or attributable to the period prior to the Closing
including, without limitation, claims for tax refunds and refunds of fees paid
to the FCC;

 

(d)           All deposits and prepaid expenses (except to the extent Seller
receive a credit therefor under Section 2.7, in which event the prepaid expense
shall be included as part of the Sale Assets);

 

(e)           All contracts of insurance, all coverages and proceeds thereunder
and all rights in connection therewith, including without limitation rights
arising from any refunds due with respect to insurance premium payments to the
extent related to such insurance policies;

 

(f)           All employee benefit plans and the assets thereof and all
employment contracts;

 

(g)           All contracts that are terminated in accordance with the terms and
provisions of this Agreement or have expired prior to the Closing Date in the
ordinary course of business, and all loans and loan agreements;

 

(h)           All tangible personal property disposed of or consumed between the
date hereof and the Closing Date in accordance with the terms and provisions of
this Agreement and in the ordinary course of business;

 

(i)             Seller’s corporate and trade names not exclusive to the
operation of the Station (including the name “East Bay Broadcasting, LLC”),
charter documents, and books and records relating to the organization, existence
or ownership of Seller, duplicate copies of the records of the Station, and all
records not relating to the operation of the Station;

 



 

As set Purchase Agreement

KTRB(AM)

Page 8 of 52

 

(j)            All commitments, contracts and agreements not specifically
assumed by Buyer pursuant to Section 2.1(d), above;

 

(k)           All assets owned or leased by Seller and used or held for use in
the operation of Seller’s or its affiliates’ other radio stations or other
businesses, including without limitation computers and other similar assets and
any other operating systems and related assets that are used in the operation of
multiple stations or other business units; and

 

2.3          Assumption of Liabilities.

 

(a)           At the Closing, Buyer shall assume and agree to perform, without
duplication of Seller’s performance, the following liabilities and obligations
of Seller (the "Assumed Obligations"):

 

(i)           Current liabilities of Seller for which Buyer receives a credit
pursuant to Section 2.7, but not in excess of the amount of such credit; and

 

(ii)           Liabilities and obligations arising under the Station Agreements
assumed by and transferred to Buyer in accordance with this Agreement, but only
to the extent such liabilities and obligations relate to the Sale Assets and are
attributable to the period of time from or after the Closing.

 

(b)           Except for the Assumed Obligations, Buyer shall not assume or in
any manner be liable for any debts, liens, charges, claims, encumbrances,
duties, responsibilities, obligations or liabilities of Seller of any kind or
nature, whether express or implied, known or unknown, contingent or absolute,
including, without limitation, any liabilities to or in connection with Seller’s
employees whether arising in connection with the transaction contemplated
hereunder or otherwise.

 

2.4          Earnest Money.

 

(a)           Within three (3) business days of the date of execution of this
Agreement, Buyer shall deposit with Escrow Agent the Earnest Money by wire
transfer of immediately available funds. The Escrow Agent shall hold the Earnest
Money under the terms of the Escrow Agreement in trust for the benefit of the
parties hereto.

 



 

As set Purchase Agreement

KTRB(AM)

Page 9 of 52

 

(b)       If Closing does occur, the Earnest Money shall be applied to payment
of the Purchase Price at Closing as provided in Section 2.5, and any interest
accrued thereon shall be disbursed to Buyer. If this Agreement is terminated by
Seller pursuant to Section 10.1(a) for a breach or default hereunder by Buyer,
the Earnest Money shall be disbursed to Seller. If this Agreement is otherwise
terminated pursuant to its terms, the Earnest Money and any interest thereon
shall be disbursed to Buyer. The parties shall each instruct the Escrow Agent to
disburse the Earnest Money to the party entitled thereto and shall not, by any
act or omission, delay or prevent any such disbursement unless contested by a
party in good faith in writing within five (5) business days of a disbursement
request, in which event the Earnest Money shall remain with the Escrow Agent
until the parties’ dispute is resolved. Any failure by Buyer to deposit the
Earnest Money with Escrow Agent within three (3) business days of the date
hereof constitutes a material default as to which the cure period under Section
10.1 does not apply, entitling Seller to immediately terminate this Agreement.

 

2.5          Payments of Purchase Price.

 

(a)           At the Closing, the Purchase Price, less any amount of the Earnest
Money paid to Seller, shall be paid to Seller by wire transfer of immediately
available funds.

 

(b)           The Purchase Price shall be adjusted by the Adjustment Amount in
accordance with Section 2.7 and Article XI (if applicable).

 

2.6          Allocation of the Purchase Price. Buyer and Seller shall agree to
an allocation of the Purchase Price as reasonably established by Buyer and
Seller following receipt by Buyer of an independent appraisal of the Sale
Assets, which appraisal shall be paid for by Buyer. Buyer and Seller shall use
such allocation for all reporting purposes in connection with federal, state and
local income and, to the extent permitted under applicable law, franchise taxes.
Buyer and Seller agree to report such allocation to the Internal Revenue Service
in the form required by Treasury Regulation § 1.1060-1T.

 

 

As set Purchase Agreement

KTRB(AM)

Page 10 of 52

 

2.7          Adjustment of Purchase Price.

 

(a)            Except as otherwise set forth in the LMA, all operating income
and operating expenses of the Station that are included in the Station Assets
shall be adjusted and allocated between Seller and Buyer, and an adjustment in
the Purchase Price shall be made as provided in this Section, to the extent
necessary to reflect the principle that all such income and expenses
attributable to the operation of the Station on or before 11:59 p.m. on the day
immediately preceding the Closing Date (the “Effective Time”) shall be for the
account of Seller, and all income and expenses attributable to the operation of
the Station after the Effective Time shall be for the account of Buyer. Such
prorations shall include without limitation all ad valorem, real estate and
other property taxes (except transfer taxes as provided by Section 14.3(b)), FCC
regulatory fees, music and other license fees, utility expenses, rent and other
amounts under Station Agreements and similar prepaid and deferred items. Seller
shall receive a credit for all of the Station’s deposits and prepaid expenses.
There shall be no proration or adjustment for any imbalance in the value of
rights and obligations under trade, barter or similar agreements for the sale of
time for goods or services.

 

(b)           To the extent not inconsistent with the express provisions of this
Agreement, the allocations made pursuant to this Section 2.7 shall be made in
accordance with generally accepted accounting principles.

 

(c)           Prorations and adjustments shall be made at Closing to the extent
practicable. For purposes of making the final adjustments pursuant to this
Section, Buyer shall prepare and deliver an initial Adjustment List to Seller
within forty five (45) days following the Closing Date, or such later date as
shall be mutually agreed to by Seller and Buyer. The Adjustment List(s) shall
set forth the Adjustment Amount. If the Adjustment Amount is a credit to the
account of Buyer, Seller shall pay such amount to Buyer within five (5) Business
Days of receiving the Adjustment List(s) if both parties agree on the amount,
and if the Adjustment Amount is a charge to the account of Buyer, Buyer shall
pay such amount to Seller within five (5) Business Days of delivering the
Adjustment List(s) to Seller if both parties agree on the amount. In the event
Seller disagrees with the Adjustment Amount determined by Buyer or with any
other matter arising out of this subsection, and Buyer and Seller cannot within
sixty (60) days resolve the disagreement themselves, the parties will refer the
disagreement to a firm of independent certified public accountants, mutually
acceptable to Seller and Buyer, whose decision shall be final and binding on the
parties. The fees and expenses of such accountants shall be paid by the party
who does not prevail on the disputed matters decided by the accountants.

 



 

As set Purchase Agreement

KTRB(AM)

Page 11 of 52

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to Buyer as follows:

 

3.1           Organization and Good Standing. Seller is a limited liability
company, validly existing and in good standing under the laws of the State of
California. Seller is authorized to conduct business in the State of California.
Seller has all requisite power to own, operate and lease its properties and
carry on its business as it is now being conducted and as the same will be
conducted until the Closing.

 

3.2           Authorization and Binding Effect of Documents. Seller’s execution
and delivery of, and the performance of its obligations under, this Agreement
and each of the other Documents, and the consummation by Seller of the
transactions contemplated hereby and thereby, have been duly authorized and
approved by all necessary action on the part of Seller, and no other proceedings
on the part of Seller are necessary to authorize and approve this Agreement.
Seller has the power and authority to execute, deliver and perform its
obligations under this Agreement and each of the other Documents and to
consummate the transactions hereby and thereby contemplated. This Agreement and
each of the other Documents have been, or at or prior to the Closing will be,
duly executed by Seller. The Documents, when executed and delivered by the
parties hereto, will constitute legal and valid obligations of Seller
enforceable against it in accordance with their terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the enforcement of creditors' rights or remedies generally, and except as may be
limited by general principles of equity.

 

3.3           Absence of Conflicts. The execution and delivery of, and the
performance of its obligations under, this Agreement and each of the other
Documents by Seller, and the consummation of the transactions contemplated
hereby and thereby:

 

(a)           do not in any material respect (with or without the giving of
notice or the passage of time or both) violate, or result in the creation of any
Lien other than a Permitted Lien on any of the Sale Assets under any provision
of law, rule or regulation or any order, judgment, injunction, decree or ruling
applicable to Seller; and

 

(b)           do not (with or without the giving of notice or the passage of
time or both) conflict with or result in a breach or termination of, or
constitute a default or give rise to a right of termination or acceleration
under the certificate of formation or limited liability agreement of Seller or
pursuant to any lease, agreement, commitment or other instrument which Seller is
a party to, or bound by, or by which any of the Sale Assets may be bound.

 



 

As set Purchase Agreement

KTRB(AM)

Page 12 of 52

 

3.4           Governmental Consents and Consents of Third Parties. Except for
the FCC Order or as disclosed on Schedule 3.4, the execution and delivery of,
and the performance of Seller’s obligations under, this Agreement and each of
the other Documents by Seller, and the consummation by Seller of the
transactions contemplated hereby and thereby, do not require the consent,
waiver, approval, permit, license, clearance or authorization of, or any
declaration of filing with, any court or public agency or governmental body or
other authority, or the consent of any Person under any agreement, arrangement
or commitment of any nature to which Seller is a party or by which it is bound
or by which the Sale Assets are bound or to which they are subject.

 

3.5           Sale Assets. Except for the Excluded Assets, the Sale Assets
include all of the assets, properties and rights of every type and description,
real, personal and mixed, tangible and intangible, that are used in the conduct
of the business of owning and operating the Station in the manner in which that
business is now conducted in all material respects, including, without
limitation all of the assets described in Section 2.1.

 

3.6           Tangible Personal Property. Except for supplies and other
incidental items which in the aggregate are not of material value, the list of
Tangible Personal Property set forth on Schedule 3.6 is a complete and correct
list as of the date hereof of all of the material items of Tangible Personal
Property (other than Excluded Assets). In addition:

 

(a)           Seller has good, marketable and valid title to all of the items of
Tangible Personal Property free and clear of all Liens except Permitted Liens,
including the right to transfer same.

 

(b)           The material items of Tangible Personal Property are in good
operating condition subject only to ordinary wear and tear.

 

(c)           To Seller’s knowledge, the Tangible Personal Property complies in
all material respects with applicable rules and regulations of the FCC and the
terms of the FCC Licenses except where the failure to comply would not be
reasonably likely to constitute a Material Adverse Condition on the operation of
the Station.

 

3.7           Real Property.

 

(a)           Seller has not received any written notices of uncorrected
violations of the applicable housing, building, safety or fire ordinances with
respect to the Real Property.

 



 

As set Purchase Agreement

KTRB(AM)

Page 13 of 52

 

(b)           Except for the LMA and Diplex Agreement, Seller has not made any
agreement (other than this Agreement) for the lease or sublease of, or given any
Person (other than Buyer) an option to lease or a right of first refusal to
lease, all or any part of Seller’s leasehold interest in the Real Property, and
Seller has not knowingly subjected the Real Property to any liens not of record
(other than Permitted Liens).

 

(c)           Seller has not received any written notice of condemnation or of
eminent domain proceedings or negotiations for the purchase of any of the Real
Property or Seller’s interest in the Diplex Agreement in lieu of condemnation,
and no condemnation or eminent domain proceedings or negotiations have been
commenced or, to the best of Seller's knowledge, threatened in connection with
the Real Property or the improvements located thereon or the Diplex Agreement
that would have a material and adverse effect on the continued utilization of
the Real Property for its current use.

 

3.8          FCC Licenses. Seller is the holder of the licenses, permits and
authorizations listed on Schedule 3.8, and except as set forth on such Schedule
3.8:

 

(a)           the FCC Licenses are in full force and effect, and constitute all
of the FCC licenses, permits and authorizations required by the Act, the Rules
and Regulations or the FCC for, or used in, the operation of the Station in all
material respects as now operated;

 

(b)           the licenses, permits and authorizations listed on Schedule 3.8
constitute all the current licenses, permits and authorizations issued by the
FCC to Seller or pending before the FCC for or in connection with the Station;

 

(c)           there is no condition imposed by the FCC as part of any FCC
License which is neither set forth on the face thereof as issued by the FCC nor
applicable generally to stations of the type, nature, class or location of the
Station;

 

(d)           the Station is being operated in accordance with the terms and
conditions of the FCC Licenses applicable to it and in accordance with the Rules
and Regulations, except to the extent a failure to so comply would not
constitute a Material Adverse Condition;

 

(e)           no application, action or proceeding is pending, or, to each
Seller’s knowledge is threatened, which is reasonably likely to result in the
revocation, material adverse modification, non-renewal or suspension of any of
the FCC Licenses, the denial of any pending applications, the issuance of any
cease and desist order or the imposition of any material fines, forfeitures or
other material administrative actions by the FCC with respect to the Station or
its operation, other than proceedings affecting the radio broadcasting industry
in general;

 



 

As set Purchase Agreement

KTRB(AM)

Page 14 of 52

 

(f)            to Seller’s knowledge, there is not before the FCC any material
investigation, proceeding, notice of violation or order of forfeiture relating
to the Station;

 

(g)           Seller has complied in all material respects with all requirements
to file material reports, applications and other documents with the FCC with
respect to the Station, and all such reports, applications and documents are
complete and correct in all material respects except to the extent a failure to
so comply would not constitute a Material Adverse Condition;

 

(h)           there are no matters related to Seller which could reasonably be
expected to result in the FCC's refusal to grant approval of the assignment to
Buyer of the FCC Licenses or the imposition of any Material Adverse Condition in
connection with approval of such assignment;

 

(i)            to Seller’s knowledge, there are not any unsatisfied or otherwise
outstanding citations issued by the FCC with respect to the Station or its
operation; and

 

(j)            the "Public Inspection File" of the Station is in substantial and
material compliance with Section 73.3526 of the Rules and Regulations.

 

3.9          Station Agreements.

 

(a)           Schedule 3.9 sets forth a list of all Station Agreements. Complete
and correct copies of all Station Agreements listed on Schedule 3.9 have been
delivered to Buyer, and Buyer agrees to assume all of the Station Agreements at
Closing which are listed on Schedule 3.9 as being assumed by Buyer.

 

(b)           Except as set forth in the Schedules, and with respect to all
Station Agreements listed on Schedule 3.9, (i) such agreements are legal, valid
and enforceable against Seller in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors' rights generally, and subject, as to enforceability, to
general principles of equity; (ii) neither Seller, nor to Seller’s knowledge any
other party thereto, is in material breach of or in material default under any
such agreements; (iii) to Seller’s knowledge, there has not occurred any event
which, after the giving of notice or the lapse of time or both, would constitute
a material default under, or result in the material breach of, any such
agreements which are, individually or in the aggregate, material to the
operation of the Station; and (iv) Seller holds the right to enforce and receive
the benefits under such agreements, free and clear of all Liens (other than
Permitted Liens) but subject to the terms and provision of each such agreement.

 



 

As set Purchase Agreement

KTRB(AM)

Page 15 of 52

 

(c)           Schedule 3.4 indicates whether consent or approval by any
counterparty to any Station Agreement is required thereunder for consummation of
the transactions contemplated hereby.

 

3.10        Litigation. Except for any matter listed on Schedule 3.10, there are
no actions, suits, or arbitration, administrative or other proceedings pending
or, to Seller’s knowledge, threatened against Seller with respect to the Station
which would, individually or in the aggregate if adversely determined, be a
Material Adverse Condition on the Sale Assets or the operation of the Station,
or which would give any third party the right to enjoin the transactions
contemplated by this Agreement. There are no existing or pending orders,
judgments or decrees of any court or governmental agency affecting the Station
or any of the Sale Assets which would materially adversely affect the Station’s
operations or the Sale Assets, other than those of general applicability.
Notwithstanding the disclosure of any matter herein, Buyer shall not assume any
liability for any such matter related to the operation of the Station prior to
Closing except as it relates to Buyer’s programming of the Station pursuant to
the LMA.

 

3.11         Labor Matters.

 

(a)           Seller is not a party to any collective bargaining agreement, and
there is no collective bargaining agreement that determines the terms and
conditions of employment of any employees of Seller.

 

(b)           With respect to the Station:

 

(i)           There is no labor strike, dispute, slow-down or stoppage pending
or, to the knowledge of Seller, threatened against the Station;

 

(ii)           To the knowledge of Seller, there are neither pending nor
threatened, any suits, actions, administrative proceedings, union organizing
activities, arbitrations, grievances, complaints, charges, claims or other
proceedings between Seller and any employees of the Station or any union
representing such employees, and there are no existing labor or employment or
other controversies or grievances involving employees of the Station which have
had or are reasonably likely to constitute a Material Adverse Condition on the
operation of the Station; and

 



 

As set Purchase Agreement

KTRB(AM)

Page 16 of 52

 

(iii)        Seller is in compliance in all material respects with all laws,
rules and regulations relating to the employment of labor and all employment
contractual obligations, including those relating to wages, hours, collective
bargaining, affirmative action, discrimination, sexual harassment, wrongful
discharge and the withholding and payment of taxes and contributions except for
such non-compliance which individually or in the aggregate would not constitute
a Material Adverse Condition on the business or financial condition of the
Station.

 

3.12          Compliance with Law. The Sale Assets and the operation of the
Station comply in all material respects with the applicable rules and
regulations of the FCC and all other applicable federal, state, local or other
laws, statutes, ordinances or regulations, and any applicable order, writ,
injunction or decree of any court, commission, board, agency or other
instrumentality, except to the extent a failure to so comply would not
constitute a Material Adverse Condition.

 

3.13          Environmental Matters; OSHA.

 

(a)           With respect to the Sale Assets, Seller is in compliance in all
material respects with the provisions of Environmental Laws except where the
failure to do so would not likely result in a Material Adverse Condition.

 

(b)           Seller has not, and to Seller’s knowledge no other Person has,
caused or permitted materials to be generated, released, stored, treated,
recycled, disposed of, on, under or at the Real Property, which materials, if
known to be present, would require clean up, removal or other remedial or
responsive action under Environmental Laws (other than normal office, cleaning
and maintenance supplies in reasonable quantities used and /or stored
appropriately in the buildings or improvements on the Real Property).

 

(c)           Neither Seller, nor to Seller’s knowledge, any other Person, is
subject to any judgment, decree, order or citation with respect to the Sale
Assets related to or arising out of Environmental Laws, and Seller has not
received written notice that it has been named or listed as a potentially
responsible party by any Person or governmental body or agency in any matter
with respect to the Real Property under Environmental Laws.

 

(d)           No portion of the Sale Assets has ever been used by Seller, nor to
Seller’s knowledge by any other Person, in violation of Environmental Laws in
any material respect or as a landfill, dump site or any other use which involves
the disposal or storage of Hazardous Materials on-site except in compliance in
all material respects with applicable law or in any manner which would likely
constitute a Material Adverse Condition on the Real Property or the Sale Assets.

 



 

As set Purchase Agreement

KTRB(AM)

Page 17 of 52

 

(e)           With respect to the Sale Assets, Seller has disposed of all waste
in compliance in all material respects with all Environmental Laws.

 

(f)           To Seller’s knowledge, Seller is in material compliance with all
OSHA Laws applicable to the Sale Assets.

 

(g)           With respect to the Real Property or Sale Assets, Seller has not
received written notice of any actions, causes of action, claims,
investigations, demands or notices alleging liability under or non-compliance
with Environmental Laws.

 

3.14         Filing of Tax Returns. Seller has filed all federal, state and
local tax returns which are required to be filed by it with respect to the Sale
Assets, and has paid all taxes and all assessments related to the Sale Assets to
the extent that such taxes and assessments have become due, other than such
returns, taxes and assessments, which the failure to file or pay would not,
individually or in the aggregate, constitute a Material Adverse Condition.

 

3.15         Broker's or Finder's Fees. No agent, broker, investment banker or
other Person or firm acting on behalf of or under the authority of Seller or any
affiliate of Seller is or will be entitled to any broker's or finder's fee or
any other commission or similar fee, directly or indirectly, in connection with
the transactions contemplated by this Agreement.

 

3.16         Insurance. Seller maintains insurance policies with respect to the
Station and the Sale Assets consistent with its practices for other stations,
and will maintain such policies or arrangements until Closing.

 

3.17         Representations Complete. None of the representations or warranties
made by Seller, nor any statement made in any document or certificate furnished
by Seller pursuant to this Agreement contains or will contain at the Closing,
any untrue statement of a material fact, or omits or will omit at the Closing,
to state any material fact necessary in order to make the statements contained
herein or therein, in the light of the circumstances under which they were made,
not misleading.

 

 

As set Purchase Agreement

KTRB(AM)

Page 18 of 52

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller as follows:

 

4.1           Organization and Good Standing. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
California. Buyer has all requisite corporate power to own, operate and lease
its properties and carry on its business as it is now being conducted and as the
same will be conducted following the Closing.

 

4.2           Authorization and Binding Effect of Documents. Buyer's execution
and delivery of, and the performance of its obligations under, this Agreement
and each of the other Documents, and the consummation by Buyer of the
transactions contemplated hereby and thereby, have been duly authorized and
approved by all necessary corporate action on the part of Buyer. Buyer has the
power and authority to execute, deliver and perform its obligations under this
Agreement and each of the other Documents and to consummate the transactions
hereby and thereby contemplated. This Agreement and each of the other Documents
have been, or at or prior to the Closing will be, duly executed by Buyer. The
Documents, when executed and delivered by the parties hereto, will constitute
the valid and legally binding agreement of Buyer, enforceable against Buyer in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
or other similar laws affecting the enforcement of creditors' rights or remedies
generally, and except as may be limited by general principles of equity.

 

4.3           Absence of Conflicts. Buyer's execution and delivery of, and the
performance of its obligations under, this Agreement and each of the other
Documents and the consummation by Buyer of the transaction contemplated hereby
and thereby:

 

(a)           do not in any material respect (with or without the giving of
notice or the passage of time or both) violate or result in the creation of any
claim, lien, charge or encumbrance on any of the assets or properties of Buyer
under any provision of law, rule or regulation or any order, judgment,
injunction, decree or ruling applicable to Buyer; and

 

(b)           do not (with or without the giving of notice or the passage of
time or both) conflict with or result in a breach or termination of, or
constitute a default or give rise to a right of termination or acceleration
under, the articles of incorporation or bylaws of Buyer or any lease, agreement,
commitment, or other instrument which Buyer is a party to, bound by, or by which
any of its assets or properties may be bound.

 



 

As set Purchase Agreement

KTRB(AM)

Page 19 of 52

 

4.4           Governmental Consents and Consents of Third Parties. Except for
the FCC Order, Buyer's execution and delivery of, and the performance of its
obligations under, this Agreement and each of the other Documents and the
consummation by Buyer of the transactions contemplated hereby and thereby, do
not require the consent, waiver, approval, permit, license, clearance or
authorization of, or any declaration or filing with, any court or public agency
or other authority, or the consent of any Person under any agreement,
arrangement or commitment of any nature to which Buyer is a party or by which it
is bound.

 

4.5           Qualification.

 

(a)           Buyer is legally qualified to hold the Sale Assets and to be the
licensee of the Station under the Act and the Rules and Regulations. Buyer has
no knowledge after due inquiry of any facts concerning Buyer or any other Person
with an attributable interest in Buyer (as such term is defined under the Rules
and Regulations) which, under present law (including the Act) and the Rules and
Regulations, would (i) disqualify Buyer from being the holder of the FCC
Licenses, the owner of the Sale Assets or the operator of the Station upon
consummation of the transactions contemplated by this Agreement, or (ii) raise a
substantial and material question of fact (within the meaning of Section 309(e)
of the Act) respecting Buyer's qualifications. No waiver of or exemption from
any FCC rule or policy is necessary to be obtained by Buyer in order for the FCC
Order to be granted.

 

(b)           Without limiting the foregoing Section 4.5(a), Buyer shall make
the affirmative certifications provided in Section III of FCC Form 314, or as
may be required on any form required by the FCC to obtain its consent to this
transaction, at the time of filing of such form with the FCC as contemplated by
Section 5.2.

 

(c)           Buyer is financially able to consummate the transaction
contemplated by this Agreement on the terms provided herein and has sufficient
funds to pay the Purchase Price at Closing.

 

4.6           Broker's or Finder's Fees. No agent, broker, investment banker, or
other Person or firm acting on behalf of or under the authority of Buyer or any
affiliate of Buyer is or will be entitled to any broker's or finder's fee or any
other commission or similar fee, directly or indirectly, in connection with
transactions contemplated by this Agreement.

 

4.7           Litigation. Except for any matter listed in Schedule 4.7, there
are no legal, administrative, arbitration or other proceedings or governmental
investigations pending or, to the knowledge of Buyer, threatened against Buyer
that would give any third party the right to enjoin the transactions
contemplated by this Agreement.

 



 

As set Purchase Agreement

KTRB(AM)

Page 20 of 52

 

4.8           Representations Complete. None of the representations or
warranties made by Buyer, nor any statement made in any document or certificate
furnished by Buyer pursuant to this Agreement contains or will contain at the
Closing, any untrue statement of a material fact, or omits or will omit at the
Closing, to state any material fact necessary in order to make the statements
contained herein or therein, in the light of the circumstances under which they
were made, not misleading.

 

ARTICLE V

 

TRANSACTIONS PRIOR TO THE CLOSING DATE

 

5.1           Conduct of the Station's Business Prior to the Closing Date.
Seller covenants and agrees with Buyer that between the date hereof and the
Closing Date, unless the Buyer otherwise agrees in writing (which agreement
shall not be unreasonably withheld or delayed), and except as otherwise set
forth in the LMA, Seller shall:

 

(a)           Use reasonable commercial efforts to maintain insurance upon all
of the Sale Assets consistent with its practices for other stations;

 

(b)           Operate the Station and otherwise conduct its business in all
material respects in accordance with the terms or conditions of its FCC
Licenses, the Rules and Regulations, the Act and all other rules and
regulations, statutes, ordinances and orders of all governmental authorities
having jurisdiction over any aspect of the operation of the Station, except
where the failure to so operate would not constitute a Material Adverse
Condition on the Sale Assets or the operation of the Station or on the ability
of Seller to consummate the transactions contemplated hereby;

 

(c)           Comply in all material respects with all Station Agreements Buyer
is assuming now or hereafter existing;

 

(d)           Promptly notify Buyer of any default by, or claim of default
against, any party under any Station Agreements Buyer is assuming and any event
or condition which, with notice or lapse of time or both, would constitute an
event of default under such Station Agreements;

 

(e)           Not mortgage, pledge or subject any of the Sale Assets to any Lien
other than a Permitted Lien;

 



 

As set Purchase Agreement

KTRB(AM)

Page 21 of 52

 

(f)           Not sell, lease or otherwise dispose of, nor agree to sell, lease
or otherwise dispose of, any of the Sale Assets unless replaced with similar
items of substantially equal or greater value and utility;

 

(g)           Not amend or terminate any Station Agreement; and

 

(h)           Notify Buyer of any complaints, investigations or any material
litigation pending or threatened against the Station or any material damage to
or destruction of any assets included or to be included in the Sale Assets.

 

5.2           Governmental Consents. Seller and Buyer shall file with the FCC,
within five (5) Business Days after the execution of this Agreement, an
application requesting FCC consent to assign the FCC Licenses to Buyer. Seller
and Buyer shall take all commercially reasonable steps necessary to prosecute
such filing with diligence and shall diligently oppose any objections to,
appeals from or petitions to reconsider such approval of the FCC, to the end
that the FCC Order and a Final Action with respect thereto may be obtained as
soon as practicable; provided, however, that in the event the application for
assignment of the FCC Licenses has been designated for hearing, either Buyer or
Seller may elect to terminate this Agreement pursuant to Section 10.1(c). Each
party shall promptly provide the other with a copy of any pleading, order or
other document served on it relating to the FCC assignment application, and
shall furnish all information required by the FCC. Buyer shall not knowingly
take, and Seller covenants that Seller shall not knowingly take, any action that
such party knows or has reason to know would materially and adversely affect or
materially delay issuance of the FCC Order or materially and adversely affect or
materially delay its becoming a Final Action without a Material Adverse
Condition, unless such action is requested or required by the FCC, its staff or
the Rules and Regulations. Should Buyer or Seller become aware of any facts
which could reasonably be expected to materially and adversely affect or
materially delay issuance of the FCC Order without a Material Adverse Condition
(including but not limited to, in the case of Buyer, any facts which would
reasonably be expected to disqualify Buyer from controlling the Station), such
party shall promptly notify the other party thereof in writing and both parties
shall cooperate to take all steps reasonably necessary or desirable to resolve
the matter expeditiously and to obtain the FCC's approval of the assignment
application.

 

5.3           Other Consents. Seller shall use its commercially reasonable best
efforts to obtain the consent or waivers to the transactions contemplated by
this Agreement required under any Station Agreements; provided that Seller shall
not be required to pay or grant any material consideration in order to obtain
any such consent or waiver.

 



 

As set Purchase Agreement

KTRB(AM)

Page 22 of 52

 

5.4           Tax Returns and Payments. All taxes pertaining to ownership of the
Sale Assets or operation of the Station prior to the Closing Date will be timely
paid; provided that Seller shall not be required to pay any such tax so long as
the validity thereof shall be contested in good faith by appropriate
proceedings.

 

5.5           Access Prior to the Closing Date. Prior to the Closing, Buyer and
its representatives may make such reasonable investigation of the Sale Assets as
it may desire; and Seller shall give to Buyer, its engineers, counsel,
accountants and other representatives reasonable access during normal business
hours throughout the period prior to the Closing to the Sale Assets, provided
that (i) Buyer shall give Seller reasonable advance notice of each date on which
Buyer or any such other Person desires such access, (ii) each Person (other than
an officer of Buyer) shall, if requested by Seller, be accompanied by an officer
or representative of Buyer approved by Seller, which approval shall not be
unreasonably withheld, (iii) the investigations shall be reasonable in number
and frequency and, (iv) all investigations shall be conducted in such a manner
as not to physically damage any property or constitute a disruption of the
operation of the Station or Seller or Seller’s affiliates. Seller shall furnish
to Buyer during such period all documents and copies of documents and
information concerning the Sale Assets as Buyer may reasonably request. No
investigation or information furnished pursuant to this Section 5.5 shall affect
any representations or warranties made by the Seller herein.

 

5.6           Confidentiality; Press Release. All non-public information, data
and materials furnished to either party with respect to the other party in
connection with this transaction or pursuant to this Agreement is confidential.
Each party agrees that, subject to the requirements of applicable law, (a) it
shall not disclose or otherwise make available, at any time, any such
information, data or material to any Person who does not have a confidential
relationship with such party; (b) it shall protect such information, data and
material with a high degree of care to prevent the disclosure thereof; and (c)
if, for any reason, this transaction is not consummated, all information, data
or material concerning the other party obtained by such party, and all copies
thereof, will be returned to the other party. Each party shall prevent the
violation of any of the foregoing confidentiality provisions by its respective
representatives. Notwithstanding the foregoing, nothing contained herein shall
prohibit Buyer or Seller from:

 

(i) using such information, data and materials in connection with any action or
proceeding brought or any claim asserted by Buyer or Seller in respect of any
breach by the other of any representation, warranty or covenant made in or
pursuant to this Agreement, with such use or disclosure limited to the extent
necessary with respect to such claim; or

 



 

As set Purchase Agreement

KTRB(AM)

Page 23 of 52

 

(ii) supplying or filing such information, data or materials to or with the FCC
or SEC or any other valid governmental or court authority to the extent required
by law or reasonably necessary to obtain any consent, waiver, amendment,
modification, approval, authorization, permit or license which may be necessary
to effectuate this Agreement, and to consummate the transaction contemplated
herein.

 

Prior to Closing, no party shall, without the prior written consent of the
other, issue any press release or make any other public announcement concerning
the transactions contemplated by this Agreement, except to the extent that such
party is so obligated by law, in which case such party shall give advance notice
to the other, and except as necessary to enforce rights under or in connection
with this Agreement. In the event that either party determines in good faith
that a press release or other public announcement is desirable under any
circumstances, the parties shall consult with each other to determine the
appropriate timing, form and content of such release or announcement.
Notwithstanding the foregoing, the parties acknowledge that this Agreement and
the terms hereof will be filed with the FCC assignment application and thereby
become public.

 

5.7           Reasonable Efforts. Subject to the terms and conditions of this
Agreement, each of the parties hereto will use its commercially reasonable
efforts to take all action and to do all things necessary, proper or advisable
to satisfy any condition to the parties' obligations hereunder in its power to
satisfy and to consummate and make effective as soon as practicable the
transactions contemplated by this Agreement.

 

5.8           FCC Reports. Seller shall continue to file, on a current basis
until the Closing Date, all reports and documents required to be filed with the
FCC with respect to the Station. Seller shall use commercially reasonable
efforts to provide Buyer with copies of all such filings within five (5)
Business Days of the filing with the FCC.

 

5.9           Conveyance Free and Clear of Liens. At or prior to the Closing,
Seller shall obtain executed releases, in suitable form for filing, of any
security interests granted in the Sale Assets and of any other Liens on the Sale
Assets except Permitted Liens. At the Closing, Seller shall transfer and convey
to Buyer all of the Sale Assets free and clear of all Liens except Permitted
Liens.

 

5.10         Broadcast Interruption. If prior to Closing the Station is off the
air or operating at a power level that results in a material reduction in
coverage (a “Broadcast Interruption”), then Seller shall use commercially
reasonable efforts to return the Station to the air and restore prior coverage
as promptly as possible in the ordinary course of business. Notwithstanding
anything herein to the contrary, if prior to Closing there is a Broadcast
Interruption in excess of 24 hours which is not the result of any action of
Buyer in connection with its operation of the Station pursuant to the LMA, then
Buyer may postpone Closing until the date five (5) business days after the
Station returns to the air and prior coverage is restored in all material
respects, subject to Section 10.1(b).

 



 

As set Purchase Agreement

KTRB(AM)

Page 24 of 52

 

ARTICLE VI

 

CONDITIONS PRECEDENT TO THE

OBLIGATIONS OF BUYER TO CLOSE

 

Buyer's obligation to close the transaction contemplated by this Agreement is
subject to the satisfaction, on or prior to the Closing Date, of each of the
following conditions, unless waived by Buyer in writing:

 

6.1           Accuracy of Representations and Warranties; Closing Certificate.

 

(a)           The representations and warranties of Seller contained in this
Agreement or in any other Document shall be complete and correct on the date
hereof and shall be complete and correct in all material respects at the Closing
Date with the same effect as though made at such time, except for changes
permitted or contemplated by the terms of this Agreement.

 

(b)           Seller shall have delivered to Buyer on the Closing Date a
certificate that the conditions specified in Section 6.1(a) and Section 6.2 are
satisfied as of the Closing Date.

 

6.2           Performance of Agreements. Seller shall have performed in all
material respects all of their covenants, agreements and obligations required by
this Agreement and each of the other Documents to be performed or complied with
by them prior to or upon the Closing Date.

 

6.3           FCC Consent. The FCC Order shall have been issued by the FCC, and
have become a Final Order.

 

6.4           Adverse Proceedings. Neither Buyer nor Seller shall be subject to
any ruling, decree, order or injunction prohibiting the consummation of the
transactions contemplated hereby. No governmental authority having jurisdiction
shall have notified any party to this Agreement that consummation of the
transaction contemplated hereby would constitute a violation of the laws of the
United States or of any state or political subdivision.

 

6.5           Delivery of Closing Documents. Seller shall have delivered or
caused to be delivered to Buyer on the Closing Date each of the Documents
required to be delivered pursuant to Section 8.2.

 



 

As set Purchase Agreement

KTRB(AM)

Page 25 of 52

 

ARTICLE VII

 

CONDITIONS PRECEDENT OF THE

OBLIGATION OF SELLER TO CLOSE

 

The obligation of Seller to close the transaction contemplated by this Agreement
is subject to the satisfaction, on or prior to the Closing Date, of each of the
following conditions, unless waived by Seller in writing:

 

7.1           Accuracy of Representations and Warranties; Closing Certificate.

 

(a)           The representations and warranties of Buyer contained in this
Agreement or in any other Document shall be complete and correct on the date
hereof and shall be complete and correct in all material respects at the Closing
Date with the same effect as though made at such time, except for changes
permitted or contemplated by the terms of this Agreement.

 

(b)           Buyer shall have delivered to Seller on the Closing Date a
certificate that the conditions specified in Section 7.1(a) and Section 7.2 are
satisfied as of the Closing Date.

 

7.2           Performance of Agreements. Buyer shall have performed in all
material respects all of its covenants, agreements and obligations required by
this Agreement and each of the other Documents to be performed or complied with
by it prior to or upon the Closing Date.

 

7.3           FCC Consent. The FCC Order shall have been issued by the FCC.

 

7.4           Adverse Proceedings. Neither Buyer nor Seller shall be subject to
any ruling, decree, order or injunction prohibiting the consummation of the
transactions contemplated hereby. No governmental authority having jurisdiction
shall have notified any party to this Agreement that consummation of the
transaction contemplated hereby would constitute a violation of the laws of the
United States or of any state or political subdivision.

 

7.5           Delivery of Closing Documents and Purchase Price. Buyer shall have
delivered or caused to be delivered to Seller on the Closing Date each of the
Documents required to be delivered pursuant to Section 8.3, and Seller shall
have received payment of the Purchase Price with the form of payment set forth
in Section 2.5.

 



 

As set Purchase Agreement

KTRB(AM)

Page 26 of 52

 

ARTICLE VIII

 

CLOSING

 

8.1           Time and Place. Unless otherwise agreed to in advance by the
parties, Closing shall take place via email on or before the tenth Business Day
after the date the FCC Order has become effective, subject to the satisfaction
or waiver of the conditions precedent hereunder. In connection therewith the
parties will deliver, in escrow, to opposing counsel and other appropriate
parties, all agreements, instructions, documents, releases, certificates, wire
transfer instructions, pay-off instructions, UCC-3’s and other matters and
things necessary to effect Closing in such manner.

 

8.2           Documents to be Delivered to Buyer by Seller. At the Closing,
Seller shall deliver or cause to be delivered to Buyer the following:

 

(a)           Certified resolutions of Seller approving the execution and
delivery of this Agreement and each of the other Documents and authorizing the
consummation of the transactions contemplated hereby and thereby.

 

(b)           The certificate required by Section 6.1(b).

 

(c)           A bill of sale and other instruments of transfer and conveyance
transferring to Buyer the Tangible Personal Property.

 

(d)           Executed releases, in suitable form for filing, of any security
interests granted in the Sale Assets as security for payment of loans and other
obligations and of any other Liens (other than Permitted Liens).

 

(e)           An instrument assigning to Buyer all right, title and interest of
Seller in the FCC Licenses, and all other assignable or transferable
governmental permits, licenses and authorizations (and any renewals, extensions,
amendments or modifications thereof) included in the Sale Assets (if any).

 

(f)           An instrument assigning to Buyer any remaining Sale Assets not
otherwise conveyed.

 

(g)           An instrument assigning to Buyer all of Seller’s rights arising
after Closing under the Station Agreements being assumed by Buyer, including the
Diplex Agreement.

 



 

As set Purchase Agreement

KTRB(AM)

Page 27 of 52

 

(h)           A Certificate of Good Standing for Seller issued by the State of
California.

 

(i)           Such additional information and materials as Buyer shall have
reasonably requested to convey, transfer and assign the Sale Assets from Seller
to Buyer, free and clear of Liens, except for Permitted Liens.

 

8.3           Documents to be Delivered to Seller by Buyer. At the Closing,
Buyer shall deliver or cause to be delivered to Seller the following:

 

(a)           Certified resolutions of Buyer's Board of Directors approving the
execution and delivery of this Agreement and each of the other Documents and
authorizing the consummation of the transaction contemplated hereby and thereby.

 

(b)           The Purchase Price as set forth in Section 2.5 along with all
necessary documents to cause the Escrow Agent to release the Earnest Money to
Seller.

 

(c)           The agreement of Buyer assuming the obligations arising after
Closing under the Station Agreements being assumed by Buyer, including the
Diplex Agreement.

 

(d)           The certificate required under Section 7.1(b).

 

(e)            A Certificate of Good Standing for Buyer issued by its state of
incorporation.

 

(f)           Such additional information and materials as Seller shall have
reasonably requested.

 

8.4           FCC Compliance. If after Closing the FCC Order is reversed or
otherwise set aside, and there is a Final Action of the FCC (or court of
competent jurisdiction) requiring the re-assignment of the FCC Licenses to
Seller, then the purchase and sale of the Sale Assets shall be rescinded. In
such event, Buyer shall reconvey to Seller the Sale Assets free and clear of
Liens other than Permitted Liens, and Seller shall repay to Buyer the Purchase
Price and reassume the Station Agreements. Any such rescission shall be
consummated on a mutually agreeable date within thirty days of such Final Action
(or, if earlier, within the time required by such order). In connection
therewith, Buyer and Seller shall each execute such documents (including
execution by Buyer of instruments of conveyance of the Sale Assets to Seller and
execution by Seller of instruments of assumption of the Station Agreements) and
make such payments (including repayment by Seller to Buyer of the Purchase
Price) as are necessary to give effect to such rescission.

 

 

As set Purchase Agreement

KTRB(AM)

Page 28 of 52

 

ARTICLE IX

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES;

INDEMNIFICATION

 

9.1           Survival of Representation and Warranties. All representations and
warranties, contained in this Agreement or in any other Document shall survive
the Closing for the Survival Period (defined below). The covenants and
agreements in this Agreement shall survive Closing until performed. No claim for
a breach of a representation or warranty may be brought under this Agreement or
any other Document unless written notice describing in reasonable detail the
nature and basis of such claim is given on or prior to the last day of the
Survival Period. In the event such a notice is so given, the right to
indemnification with respect thereto under this Article shall survive the
Survival Period until such claim is finally resolved and any obligations with
respect thereto are fully satisfied. For purposes of this Agreement the
“Survival Period” shall be one year after the Closing Date, except that (a) any
representation or warranty of Buyer or Seller as to (i) such party’s
qualification and authority to consummate the transactions contemplated hereby
or (ii) title of the parties to the Station or Sale Assets, the Survival Period
shall be indefinite, and (b) any representation and warranty relating to any tax
obligation of Seller, the Survival Period shall be the applicable statute of
limitations.

 

9.2           Indemnification in General. Buyer and Seller agree that the rights
to indemnification and to be held harmless set forth in this Agreement shall, as
between the parties hereto and their respective successors and assigns, be
exclusive of all rights to indemnification and to be held harmless that such
party (or its successors or assigns) would otherwise have by statute, common law
or otherwise. Except with respect to claims based on actual fraud or intentional
misrepresentation or as to any default or nonperformance of a covenant in this
Agreement that provides for performance following the Closing Date for which the
remedies of specific performance, injunctive relief, non-monetary declaratory
judgment or any other non-monetary equitable remedies may be available under
applicable law, each party’s rights under this Article IX shall be the sole and
exclusive remedies with respect to claims resulting from or relating to any
misrepresentation, breach of warranty or failure to perform any covenant or
agreement contained in this Agreement or otherwise relating to the transactions
that are the subject of this Agreement. Without limiting the generality of the
foregoing, in no event shall either party or any Person claiming through, by or
on behalf of either party, be entitled to claim or seek rescission of the
transactions consummated under this Agreement, except in accordance with Section
8.4.

 



 

As set Purchase Agreement

KTRB(AM)

Page 29 of 52

 

9.3           Indemnification by Seller.

 

(a)           Subject to the provisions of Section 9.3(b) below and Section 10.2
below, Seller shall indemnify and hold harmless Buyer and any officer, director,
agent, employee and affiliate thereof with respect to any and all demands,
claims, actions, suits, proceedings, assessments, judgments, costs, losses,
damages, liabilities and expenses (including reasonable attorneys' fees),
relating to or arising out of:

 

(i) Any breach by Seller of any of its representations or warranties set forth
in this Agreement or any other Documents;

 

(ii) Any non-performance by Seller of any of its covenants, obligations, or
agreements set forth in this Agreement or any other Documents;

 

(iii) The ownership or operation by Seller of the Station and the Sale Assets
prior to the Closing Date, other than the Assumed Obligations and any damages
assessed against or expenses incurred by Buyer in connection with any matter
listed in Schedule 3.10;

 

(iv) All other liabilities and obligations of Seller other than the Assumed
Obligations; or

 

(iv) Noncompliance by Seller with the provisions of the Bulk Sales Act, if
applicable, in connection with the transactions contemplated hereby.

 

(b)           If Closing occurs, Seller shall not be obligated to indemnify
Buyer under Section 9.3(a)(i): (i) for any amount which exceeds an amount equal
to the Purchase Price for any claims asserted by Buyer and (ii) until the amount
of such claims, liabilities, damages, losses, costs and expenses exceeds Buyer’s
Threshold Limitation, in which case Buyer shall then be entitled to
indemnification of the entire amount.

 

9.4           Indemnification by Buyer.

 

(a)           Subject to the provisions of Section 9.4(b) below and Section 10.2
below, Buyer shall indemnify and hold harmless Seller and any officer, director,
agent, employee and affiliate thereof with respect to any and all demands,
claims, actions, suits, proceedings, assessments, judgments, costs, losses,
damages, liabilities and expenses (including reasonable attorneys' fees)
relating to or arising out of:

 

(i) Any breach by Buyer of any of its representations or warranties set forth in
this Agreement or any other Documents;

 



 

As set Purchase Agreement

KTRB(AM)

Page 30 of 52

 

(ii) Any non-performance by Buyer of any of its covenants, obligations, or
agreements set forth in this Agreement or any other Documents;

 

(iii) The ownership or operation of the Station or Sale Assets from and after
the Closing Date, other than any damages assessed against or expenses incurred
by Seller in connection with any matter listed in Schedule 4.7; or

 

(iv) All other liabilities or obligations of Buyer pursuant to the terms of this
Agreement, including, without limitation, the Assumed Obligations.

 

(b)           If Closing occurs, Buyer shall not be obligated to indemnify
Seller under Section 9.4(a)(i) until the amount of such claims, liabilities,
damages, losses, costs and expenses exceeds Seller’s Threshold Limitation, in
which case Seller shall then be entitled to indemnification of the entire
amount.

 

9.5           Indemnification Procedures.

 

(a)           The Indemnified Party shall give prompt written notice to the
indemnifying party of any demand, suit, claim or assertion of liability by third
parties that is subject to indemnification hereunder (a “Claim”), but a failure
to give such notice or delaying such notice shall not affect the Indemnified
Party’s rights or the Indemnifying Party’s obligations except to the extent the
Indemnifying Party’s ability to remedy, contest, defend or settle with respect
to such Claim is thereby prejudiced and provided that such notice is given
within applicable Survival Period.

 

(b)           The Indemnifying Party shall be entitled to assume the defense or
opposition to such Claim with counsel selected by it. In the event that the
Indemnifying Party does not assume such defense or opposition in a timely
manner, the Indemnified Party may undertake the defense, opposition, compromise
or settlement of such Claim with counsel selected by it at the Indemnifying
Party’s cost (subject to the right of the Indemnifying Party to assume defense
of or opposition to such Claim at any time prior to settlement, compromise or
final determination thereof).

 

(c)           Anything herein to the contrary notwithstanding: (i) the
Indemnified Party shall be entitled at all times to participate in the defense
of a Claim at its own expense; (ii) the Indemnifying Party shall not, without
the Indemnified Party’s written consent, settle or compromise any Claim or
consent to entry of any judgment which does not include the giving by the
claimant to the Indemnified Party of a release from all liability in respect of
such Claim; (iii) in the event that the Indemnifying Party undertakes defense of
or opposition to any Claim, the Indemnified Party, by counsel or other
representative of its own choosing and at its sole cost and expense, shall have
the right to consult with the Indemnifying Party and its counsel concerning such
Claim and the Indemnifying Party and the Indemnified Party and their respective
counsel shall cooperate in good faith with respect to such Claim; and (iv)
neither party shall have any liability to the other under any circumstances for
special, indirect, consequential, punitive or exemplary damages or lost profits
or similar damages of any kind, whether or not foreseeable.

 



 

As set Purchase Agreement

KTRB(AM)

Page 31 of 52

 

ARTICLE X

 

TERMINATION; LIQUIDATED DAMAGES

 

10.1         Termination. If Closing shall not have previously occurred, this
Agreement shall terminate upon the earliest of:

 

(a)           The giving of written notice from Seller to Buyer, or from Buyer
to Seller, if:

 

(i) Either:

 

(A) Any of the representations or warranties contained herein of Buyer (if such
termination notice is given by Seller), or of Seller (if such termination notice
is given by Buyer), are inaccurate in any respect and materially adverse to the
party giving such termination notice and such party has failed to remedy such
inaccuracy within thirty (30) days after delivery of the termination notice,
unless the inaccuracy has been induced by or is the result of actions or
omissions of the party giving such termination notice; or

 

(B) Any material obligation to be performed by Buyer (if such termination notice
is given by Seller) or by Seller (if such termination notice is given by Buyer)
is not timely performed in any material respect and such party has failed to
remedy such inaccuracy within thirty (30) after days delivery of the termination
notice, unless the lack of timely performance has been induced by or is the
result of actions or omissions of the party giving such termination notice; or

 

(C) Any condition (other than those referred to in Section 10.1(a)(i)(A) or
Section 10.1(a)(i)(B)) to the obligation to close the transaction contemplated
herein of the party giving such termination notice has not been timely
satisfied, and

 

(ii) any such inaccuracy, failure to perform or non-satisfaction of a material
condition that neither has been cured nor satisfied within thirty (30) days
after written notice thereof from the party giving such termination notice nor
waived in writing by the party giving such termination notice; provided however
that such opportunity to cure shall not apply to the failure of a party to
perform its obligations set forth in Article VIII herein. Notwithstanding
anything herein to the contrary, no cure period shall apply to Buyer’s
obligations to deposit the Earnest Money within two (2) business days of the
date hereof or to pay the Purchase Price at Closing.

 



 

As set Purchase Agreement

KTRB(AM)

Page 32 of 52

 

(b)           Written notice from Seller to Buyer, or from Buyer to Seller, at
any time if Closing has not occurred on or before June 30, 2019.

 

(c)           Written notice from Seller to Buyer, or from Buyer to Seller, at
any time following a determination by the FCC that the application for consent
to assignment of the FCC Licenses has been designated for hearing; provided that
the party which is the subject of the hearing (or whose alleged actions or
omissions resulted in the designation for hearing) may not elect to terminate
under this Section 10.1(c).

 

(d)           The written notice by a party to the other party under Section
5.10 or Article XI.

 

(e)           The written election by Seller if Seller terminates the LMA in
accordance with Section 7.1 of the LMA, or the written election by Buyer if
Buyer terminates the LMA in accordance with Section 7.1 or Section 7.2 of the
LMA.

 

 

10.2        Obligations Upon Termination.

 

(a)           In the event this Agreement is terminated pursuant to Section
10.1(a)(i)(A) or Section 10.1(a)(i)(B), the aggregate liability of Buyer for
breach hereunder shall be limited as provided in Section 10.2(c) below, and the
aggregate liability of Seller for breach hereunder shall be limited as provided
in Section 10.2(d) below. In the event this Agreement is terminated for any
other reason, neither party shall have any liability hereunder, except that the
termination of this Agreement shall not relieve any party of any liability for
breach or default under this Agreement prior to the date of termination (except
as set forth in Section 10.2(c)). Notwithstanding anything contained herein to
the contrary, Sections 2.4(b) and Section 10.2(b) and (c) with respect to the
Earnest Money, Section 5.6 (Confidentiality; Press Release) and Section 14.3
(Payment of Expenses) shall survive any termination of this Agreement

 

(b)           Upon termination of this Agreement, Buyer shall be entitled to the
return of the Earnest Money from the Escrow Agent under the Escrow Agreement if
such termination is validly given pursuant to Section 10.1 in all cases except
if given by Seller due to the breach or default by Buyer of this Agreement
pursuant to Section 10.1(a). If Buyer is entitled to the return of the Earnest
Money, Seller shall cooperate with Buyer in taking such action as is required
under the Escrow Agreement in order to effect such return from the Escrow Agent.

 



 

As set Purchase Agreement

KTRB(AM)

Page 33 of 52

 

(c)           If this Agreement is terminated by Seller’s giving of valid
written notice to Buyer pursuant to Section 10.1(a), Buyer agrees that Seller
shall be entitled to receive upon such termination, as liquidated damages and
not as a penalty, the Earnest Money (“Liquidated Damages Amount”). THE DELIVERY
OF THE LIQUIDATED DAMAGES AMOUNT TO SELLER SHALL BE CONSIDERED LIQUIDATED
DAMAGES AND NOT A PENALTY, AND SHALL BE THE RECIPIENT’S SOLE REMEDY AT LAW OR IN
EQUITY FOR A BREACH BY BUYER HEREUNDER IF CLOSING DOES NOT OCCUR. BUYER AND
SELLER EACH ACKNOWLEDGE AND AGREE THAT THIS LIQUIDATED DAMAGE AMOUNT IS
REASONABLE IN LIGHT OF THE ANTICIPATED HARM WHICH WILL BE CAUSED BY A BREACH OF
THIS AGREEMENT, THE DIFFICULTY OF PROOF OF LOSS, THE INCONVENIENCE AND
NON-FEASIBILITY OF OTHERWISE OBTAINING AN ADEQUATE REMEDY, AND THE VALUE OF THE
TRANSACTION TO BE CONSUMMATED HEREUNDER. If Seller is entitled to the Liquidated
Damages, Buyer shall cooperate with Seller in taking such action as is required
under the Escrow Agreement in order to effect payment from the escrowed funds.

 

(d)           Notwithstanding any provision of this Agreement to the contrary,
if this Agreement is terminated by Buyer’s giving of written notice to Seller
pursuant to Section 10.1(a)(i)(A) or Section 10.1(a)(i)(B), Buyer shall be
entitled to make any appropriate claim for damages against Seller.

 

10.3         Termination Notice. Each notice given by a party pursuant to
Section 10.1 to terminate this Agreement shall specify the Section (and clause
or clauses thereof) of Section 10.1 pursuant to which such notice is given.

 

10.4         Specific Performance. Seller acknowledges that the Station and the
Sale Assets are of a special, unique, and extraordinary character, and that any
breach of this Agreement by Seller could not be compensated for by damages.
Accordingly, if Seller shall breach its obligations under this Agreement, Buyer
shall be entitled, in addition to any of the remedies that it may have, to
enforcement of this Agreement (subject to obtaining any required approval of the
FCC) by decree of specific performance or injunctive relief requiring Seller to
fulfill its obligations under this Agreement. In any action by Buyer to
equitably enforce the provisions of this Agreement, Seller shall waive the
defense that there is an adequate remedy at law or equity and agree that Buyer
shall have the right to obtain specific performance of the terms of this
Agreement without being required to prove actual damages, post bond or furnish
other security. Notwithstanding the foregoing, if Buyer fails to comply with its
obligations related to the Earnest Money or Section 5.6 or Article XII, Seller
shall be entitled to all available rights and remedies, including without
limitation specific performance.

 



 

As set Purchase Agreement

KTRB(AM)

Page 34 of 52

 

ARTICLE XI

 

CASUALTY

 

Upon the occurrence of any casualty loss, damage or destruction material to the
operation of the Sale Assets prior to the Closing, Seller shall promptly give
Buyer written notice setting forth in reasonable detail the extent of such loss,
damage or destruction and the cause thereof if known. Seller shall use its
commercially reasonable efforts to promptly commence and thereafter to
diligently proceed to repair or replace any such lost, damaged or destroyed
property. In the event that such repair or replacement is not fully completed
prior to the Closing Date, then the parties shall proceed to Closing (with
Seller’s representations and warranties deemed modified to take into account any
such condition) and the Purchase Price shall be reduced by the reasonably
estimated cost to complete repairs (as Buyer’s sole remedy), except that if such
damage or destruction materially disrupts Station operations, then Buyer may
postpone Closing until the date five (5) business days after operations are
restored in all material respects, subject to Section 10.1(b).

 

 

As set Purchase Agreement

KTRB(AM)

Page 35 of 52

 

ARTICLE XII

 

CONTROL OF STATION

 

Subject to the LMA, between the date of this Agreement and the Closing Date,
Buyer shall not control, manage or supervise the operation of the Station or the
conduct of its business, all of which shall remain the sole responsibility of
and under the control of Seller.

 

ARTICLE XIII

 

1031 EXCHANGE

 

Seller agrees to cooperate with Buyer as reasonably requested by Buyer to assist
Buyer in consummating a tax deferred exchange under Section 1031 of the Internal
Revenue Code of 1986, and the comparable provisions of applicable state law,
provided Seller (i) shall incur no additional liabilities, expenses or costs as
a result of or connected with such exchange and (ii) shall not be obligated to
delay Closing if all of the conditions contained in Articles VI and VII of this
Agreement have been satisfied or waived by the applicable party.

 

ARTICLE XIV

 

MISCELLANEOUS

 

14.1         Further Actions. From time to time before, at and after the
Closing, each party, at its expense and without further consideration, will
execute and deliver such documents to the other party as the other party may
reasonably request in order more effectively to consummate the transactions
contemplated hereby.

 

14.2         Access After the Closing Date. After the Closing and for a period
of twelve (12) months, Buyer shall provide Seller, Seller’s counsel, accountants
and other representatives with reasonable access during normal business hours to
the books, records, property, personnel, contracts, commitments and documents of
the Station pertaining to transactions occurring prior to the Closing Date, that
are the responsibility and obligation of the Seller, when requested by Seller,
and Buyer shall retain such books and records for the normal document retention
period of Buyer. At the request and expense of Seller, Buyer shall deliver
copies of any such books and records to Seller.

 



 

As set Purchase Agreement

KTRB(AM)

Page 36 of 52

 

14.3         Payment of Expenses.

 

(a)           Any fees assessed by the FCC in connection with the filing
contemplated by Section 5.2 shall be shared equally between Seller and Buyer.

 

(b)           All state or local sales or use, stamp or transfer, grant and
other similar taxes payable in connection with consummation of the transactions
contemplated hereby or otherwise applicable to the transfer of the Sale Assets
shall be paid for by Buyer.

 

(c)           Except as otherwise expressly provided in this Agreement and the
LMA, Buyer shall pay (or reimburse Seller for) the expenses of Buyer and Seller,
including the fees of any attorneys and accountants engaged by such party, in
connection with this Agreement and the consummation of the transactions
contemplated herein.

 

14.4         Notices. All notices, demands or other communications given
hereunder shall be in writing and shall be sufficiently given if delivered by
courier or nationally recognized overnight courier service, or sent by
registered or certified mail, first class, postage prepaid, addressed as
follows:

 

(a)If to Seller, to:

 

East Bay Broadcasting, LLC

855 Aviation Drive, Ste 200

Camarillo, CA 93010

Attention:            Brian J. Counsil, CFO and General Counsel

 

(b)If to Buyer, to:

 

New Inspiration Broadcasting Company, Inc.

4880 Santa Rosa Road

Camarillo, California 93012

Attention:            Christopher J. Henderson, Executive Vice President

 

or such other address with respect to any party hereto as such party may from
time to time notify (as provided above) to the other party hereto. Any such
notice, demand or communication shall be deemed to have been given (i) if so
mailed, as of the close of the third (3rd) business day following the date
mailed, and (ii) if personally delivered or sent by confirmed delivery by a
nationally recognized overnight courier service, on the date received.

 



 

As set Purchase Agreement

KTRB(AM)

Page 37 of 52

 

14.5         Entire Agreement. This Agreement, the Schedules hereto, and the
other Documents constitute the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersede any prior
negotiations, agreements, understandings or arrangements between the parties
with respect to the subject matter hereof. No party makes any representation or
warranty with respect to the transactions contemplated by this Agreement except
as expressly set forth in this Agreement. Without limiting the generality of the
foregoing, Seller makes no representation or warranty to Buyer with respect to
any projections, budgets or other estimates of the Station’s revenues, expenses
or results of operations, or any other financial or other information made
available to Buyer with respect to the Station.

 

14.6         Binding Effect; Benefits. Except as otherwise provided herein, this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors or assigns. Except to the extent specified
herein, nothing in this Agreement, express or implied, shall confer on any
Person other than the parties hereto and their respective successors or assigns
any rights, remedies, obligations or liabilities under or by reason of this
Agreement.

 

14.7         Assignment. This Agreement and any rights hereunder shall not be
assignable by either party hereto without the prior written consent of the other
party. Notwithstanding the foregoing, Buyer may in its sole and absolute
discretion, upon prior written notice to Seller, assign all of its right, title,
interest and obligation under this Agreement to any entity controlled by, or
under common control with Buyer, including any subsidiary of Salem Media Group,
Inc., provided that (i) any such assignment does not delay processing of the FCC
assignment application contemplated by Section 5.2, grant of the FCC Order or
Closing, (ii) any such assignee delivers to Seller a written assumption of this
Agreement, (iii) Buyer shall remain liable for all of its obligations hereunder
and (iv) Buyer shall be solely responsible for any third party consents
necessary in connection therewith (none of which are a condition to Closing). In
addition, to facilitate a like-kind exchange in accordance with Article XIII,
Buyer may assign its rights under this Agreement (in whole or in part) to a
“qualified intermediary” under section 1.1031(k)-1(g)(4) of the treasury
regulations (but such assignment shall not relieve Buyer of its obligations
under this Agreement). No assignment shall relieve any party of any obligation
or liability under this Agreement.

 

14.8         Governing Law. This Agreement shall in all respects be governed by
and construed in accordance with the laws of the State of California, including
all matters of construction, validity and performance.

 

14.9         Bulk Sales. Buyer hereby waives compliance by Seller with the
provisions of the Bulk Sales Act and similar laws of any state or jurisdiction,
if applicable. Seller shall, in accordance with Article IX, indemnify and hold
Buyer harmless from and against any and all claims made against Buyer by reason
of such non-compliance.

 



 

As set Purchase Agreement

KTRB(AM)

Page 38 of 52

 

14.10       Amendments and Waivers. No term or provision of this Agreement may
be amended, waived, discharged or terminated orally but only by an instrument in
writing signed by the party against whom the enforcement of such amendment,
waiver, discharge or termination is sought. Any waiver shall be effective only
in accordance with its express terms and conditions.

 

14.11       Severability. If any provision of this Agreement, or the application
thereof to any Person or entity or any circumstance, is invalid or unenforceable
in any jurisdiction, so long as no party is deprived of the benefits of this
Agreement in any material respect: (i) a suitable and equitable provision shall
be substituted therefor in order to carry out, so far as may be valid and
enforceable, the extent and purpose of such invalid and unenforceable provision,
and (ii) the remainder of this Agreement and the application of such provision
to other Persons, entities or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

 

14.12       Headings. Except as provided in Article I, the captions in this
Agreement are for convenience of reference only and shall not define or limit
any of the terms or provisions hereof.

 

14.13       Counterparts. This Agreement may be executed in any number of
counterparts, and by either party on separate counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Fax or PDF signatures shall be deemed the same as original
signatures. This Agreement is not binding until executed by both parties hereto.

 

14.14       References. All references in this Agreement to Articles and
Sections are to Articles and Sections contained in this Agreement unless a
different document is expressly specified.

 

14.15       Schedules. Unless otherwise specified herein, each Schedule referred
to in this Agreement is attached hereto, and each such Schedule is hereby
incorporated by reference and made a part hereof as if fully set forth herein. A
disclosure on any of the attached Schedules is a disclosure for all purposes.
Except as set forth herein, all disclosures are made as of the date of this
Agreement. The fact that any item or information is contained in the Schedules
shall not be construed to mean that such item or information is required to be
disclosed in or by this Agreement or that such item or information is material.
The Schedules qualify all representations, warranties and covenants set forth in
this Agreement to the extent it is reasonably apparent that any such disclosure
is relevant or applicable to such other Schedules.

 



 

As set Purchase Agreement

KTRB(AM)

Page 39 of 52

 

14.16       Attorneys’ Fees. If any action at law or equity is brought, whether
in a judicial proceeding or arbitration, to enforce or interpret any provision
of this Agreement, the prevailing party shall be entitled to recover reasonable
attorneys’ fees and expenses from the other party, which fees and expenses shall
be in addition to any other relief which may be awarded.

 

14.17     Knowledge. All references to the knowledge or awareness of Seller or
Buyer shall refer to the Seller’s or Buyer’s respective actual knowledge,
assuming a reasonable degree of investigation by such party.

 

(The remainder of this page is intentionally left blank. 

See next page for the Signature Page to this Agreement)

 



 

As set Purchase Agreement

KTRB(AM)

Page 40 of 52

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

"SELLER”   “BUYER”       EAST BAY BROADCASTING, LLC  

NEW INSPIRATION BROADCASTING COMPANY, INC.

      By: /s/ Brian J. Counsil   By: /s/Christopher J. Henderson Name: Brian J.
Counsil   Name: Christopher J. Henderson Title: CFO and General Counsel   Title:
Executive Vice President



 

 

As set Purchase Agreement

KTRB(AM)

Page 41 of 52

 

LIST OF SCHEDULES

 

Schedule 3.4 Notices/Consents     Schedule 3.6 Tangible Personal Property    
Schedule 3.8 FCC Licenses     Schedule 3.9 List of Station Agreements    
Schedule 3.10 Litigation     Schedule 4.7 Litigation

 

 

As set Purchase Agreement

KTRB(AM)

Page 42 of 52

 

Schedule 3.4

 

Notices/Consents

 

1.           Consent of landlord for assignment from Seller to Buyer of Diplex
Agreement dated September 3, 2009, between Edward G. Atsinger III and Stuart W.
Epperson, doing business as Salem Broadcasting Company, as Lessor, and Pappas
Radio of California, a California Limited Partnership, as Lessee, as amended by
that certain Amendment No. 1 to Diplex Agreement dated March 1, 2014, between
Edward G. Atsinger III and Stuart W. Epperson, doing business as Salem
Broadcasting Company, as Lessor, and Susan L. Uecker, solely in her capacity as
court-appointed receiver of the Estate of Pappas Radio of California, a
California Limited Partner, as Lessee.

 

2.           Consent of owner for the assignment from Seller to Buyer of
Self-Storage Rental Agreement dated June 2, 2016 between Hayward Self Storage as
Owner and East Bay Broadcasting, LLC, as Occupant.

 

 

As set Purchase Agreement

KTRB(AM)

Page 43 of 52

 

Schedule 3.6

 

Tangible Personal Property

 

All tangible personal property of the Seller except as specifically itemized as
Excluded Assets in Schedule 2.2, including without limitation the property set
forth on the attached list.

 

KTRB Studio

 

Manufacturer Model Description Quantity Serial / Inventory
 Tag # On-Air Studio         ENCO DAD Automation System 1 0010-0010 PR&E Custom
Cabinetry 1 0011 Harris PR&E RMXdigital 20 ch. Console 1 0012 Harris PR&E
RMXdigital redundant console power supply 1 0013,0014 Telos 12x2 Telephone
Interface 1 0015,0016 AirTools 6100 Obscenity delay 1 0017 Broadcast Tools 16x4
Audio switcher 2 0018,0019 Harris   Equipment racks 1 0023 HHB CDR830Pluss CD
Recorder/Player 1 0024 Tascam CD-01U CD Player 2 0025,0026 AirTools 6200 Mic
Processor 2 0027,0028 Electro-Voice RE-20 Microphone and Booms 3 0029-0035
ProSonus APC88 Audio Processor 1 0036 Dorrough 1200 VuU Meter Panel 1 0037 Misc.
  Guest position equipment 2 0038 Misc.   Operator position equipment 1 0038
Musicam Starguide III Satellite Receivers 3 0039,0040,0041 Aphex 320D Compellor
Audio Processor 1 0042

 



 

As set Purchase Agreement

KTRB(AM)

Page 44 of 52

 

Sage 1822 EAS ENDEC 1 D13112, 0043 Telos Zephyr Xtream ISDN Codec 1 0044 Tieline
Commander G3 ISDN/POTS/IP Codec - rack unit 1 0045 Broadcast Tools DSD-2 Tone
Decoder 1 0046 Henry Engineering World Feed Panel Portable audio device input
panel 1 0047 Dawnco   Satellite RF distribution amplifier 1 0049 3COM 4400
Network Switch 1 0050 Cisco 1720 T-1 Router for the STL 1 0051 Prodys Prontonet
STL Codec 1 0053 Dell   Streaming Computer 1 0054

 

Manufacturer Model Description Quantity Serial/Inventory
 Tag Numbers Production Studio         Mackie 1202-VLZPRO Portable Mixer 1 0079
AirTools 6200 Mic Processor 1 0080 Electro-Voice RE-20 Microphone 2 0081,0082
BGH   Audio Power Amp 1 0083 Tascam CD-01U CD Player 1 0086 Radio Shack  
Speakers 1 pr. 0088,0089

 



 

As set Purchase Agreement

KTRB(AM)

Page 45 of 52

 

Manufacturer Model Description Quantity Serial/Inventory
Tag Numbers Remote Kit         SKB SKB19-10U rack case 1 0056 Rane HC4 headphone
amp 1 0057 Audio Technica ATH-T22 headphones 5 0058 AKG D880M microphones 5
0059-0063 Gemini GX-1001 power PA speakers 2 0064,0065 Ace KEB2022 nylon
equipment shoulder bag 1 0067 Atlas ATLDS-7 mic desk stands 5 0068-0072 Ultimate
ULTTS-90B Telelock speaker tripod 1 0073 Ultimate MC87 fmic floor stands 5
0074-0078

  

KTRB Daytime Transmitter Site Equipment

 

Manufacturer Model Description Quantity Harris 3DX-50 Transmitter 1 Orban 9400
Audio Processor 1 Crown D-45 Audio Power Amp 1 JBL Monitor 1 Speakers w/brackets
1 Burk ARC-16 Transmitter Remote Control 1 Belar Wizard Modulation Monitor 1
Prodys Prontonet STL Codec 1 Cisco 1720 T-1 Router for the STL 1 3COM 4400
Network Switch 1 Dannager Plan-B Audio Backup 1 Altronic 7775 RF Dummy Load 1
Harris 37RU 31D Equipment Rack 1 Kintronic   Diplexing Equipment 1 Kintronic  
Isocoupler 1 Scala PR-950 Microwave STL antenna 1 Misc.   STL antenna and coax
mt. hardware 1 APC 750VA UPS 1 Andrew Heliax 2-1/4 in. foam dielectric coax 750
ft. aprx. Andrew Heliax 1/2 in. foam dielectric coax 600 ft. aprx. Dell  
Computer for remote control software 1 Mid Atlantic D2 2RU rack mount drawer 1

 



 

As set Purchase Agreement

KTRB(AM)

Page 46 of 52

 

KTRB (Former) Nighttime Transmitter Site Equipment

 

Some of the equipment owned by Seller which was once located at the former KTRB
nighttime transmitter site at 3330 Vallecitos Lane, Sunol, CA is now in storage.
All such equipment is being transferred in “AS IS, WHERE IS” condition, and the
representations in Section 3.6(b) and 3.6(c) are not made by Seller with respect
to this equipment. Some of that equipment has been inventoried:

 

Manufacturer Model Description Quantity Cisco 1720 T-1 Router for the STL 1 3COM
4400 Network Switch 1 APC 750VA UPS 1 Moseley Starlink SL9003Q Microwave STL
System 1 Moseley Lanlink HS Microwave LAN Extender 1 Potomac 1900-4 4 tower
antenna monitor 1 Belar CSA-1 Spectrum Analyzer 1 Delta Electronics TCA 20/40
EXR RF Ammeter 1 Burk ARC-16 Transmitter Remote Control 1 Crown D-45 Audio Power
Amp 1 3COM 4400 Network Switch 1 Dannager Plan-B Audio Backup 1 Telular
SX5T-505C Cellular dial-up interface 2 Dell   Computer for remote control
software 1 Potomac FIM-41 Field Strength Meter 1 Altronic 7775 RF Dummy Load 1
Delta Electronics TCT Current Transformers 4 Delta Electronics CPB-1A Common
Point Bridge 1 Burk   AC Current Sensor 1 Telular   Cellular Telephone 2 Andrew
LDF4-50A Transmission Line 500 ft.

 



 

As set Purchase Agreement

KTRB(AM)

Page 47 of 52

 

Comet 500 pF 15 kV Vaccuum Capacitor 2 CDE 5100 pF 10 kV 293 Fixed Capacitor 4
CDE 2000 pF 15 kV 293 Fixed Capacitor 1 CDE 2400 pF 12 kV 293 Fixed Capacitor 7
CDE 10000 pF 8 kV 293 Fixed Capacitor 2 CDE 1800 pF 25 kV 294 Fixed Capacitor 1
Comet 750 pF 30 kV Vaccuum Capacitor 3 Comet 1000 pF 30 kV Vaccuum Capacitor 2
Comet 1000 pF15 kV Vaccuum Capacitor 1 Comet 2000 pF 15 kV Vaccuum Capacitor 8
Comet 2000 pF 35 kV Vaccuum Capacitor 2 Comet 1500 pF 30 kV Vaccuum Capacitor 1
Comet 2300 pF 15kV Vaccuum Capacitor (variable) 7 Harris HF60-80 Coil 2 Harris  
Phasor Control Circuitry 1 Harris   Phasor Cabinet 1 Harris 130 FC3647 Fixed
Coil 3 Harris 35FCT1 Fixed Coil 3 Harris 17FCT1178 Fixed Coil 2 Harris 45FBT2158
Fixed Coil 2 Harris 20FBT1656 Fixed Coil 3 Harris 24FC1755 Fixed Coil 9 Harris
32FBT1658 Fixed Coil 1 Harris 42VC 2345 Variable Coil 2 Harris HV32-30 Variable
Coil 5 Harris 30 FMTS Coil 1 Harris HF-20 FMTS Coil 6 Harris   Horn Gap 4 Harris
RF Contactor HRFC-DS-100-10 1 Harris Cyclometer   6 Harris Cyclometer with turn
stop 4 Harris   Feed-thru insulators   Andrew   Transmission Line Accessories  
Various   Tools  

 



 

As set Purchase Agreement

KTRB(AM)

Page 48 of 52

 

Additional equipment is in storage but has not been inventoried, and it is
believed to include:

Contactors

Control system for transmitter switching which operates contactors

Meters

Audio or processing equipment which may have use at the KTRB daytime site

Short transmission lines, connectors, fittings

J-plugs and jacks, including support insulators

Tools and test equipment

 

Any additional equipment in storage which was used in the operation of KTRB is
included in the tangible personal property that is part of the Station Assets.

 

 

As set Purchase Agreement

KTRB(AM)

Page 49 of 52

 

Schedule 3.8

 

FCC Licenses

 

Call Sign: KTRB(AM), San Francisco,
CA                                                                                                
                     Facility ID 66246

 

Frequency: 860 kHz

 

Licensee: East Bay Broadcasting, LLC

 

DESCRIPTION FILE NUMBER/TYPE EXPIRATION DATE Renewal Authorization
BR-20130722AEQ 12/1/2021 License Authorization BL-20100408ACQ — WQFI255 STL
12/1/2021 STA

BSTA-20110809ABN

 

As extended most recently by BESTA-20180216AAF

09/08/2018 Construction Permit BP-20150625ABT 10/27/2018

 

 

As set Purchase Agreement

KTRB(AM)

Page 50 of 52

 

Schedule 3.9

 

List of Station Agreements

 

1.Diplex Agreement dated September 3, 2009, between Edward G. Atsinger III and
Stuart W. Epperson, doing business as Salem Broadcasting Company, as Lessor, and
Pappas Radio of California, a California Limited Partnership, as Lessee, as
amended by that certain Amendment No. 1 to Diplex Agreement dated March 1, 2014,
between Edward G. Atsinger III and Stuart W. Epperson, doing business as Salem
Broadcasting Company, as Lessor, and Susan L. Uecker, solely in her capacity as
court-appointed receiver of the Estate of Pappas Radio of California, a
California Limited Partner, as Lessee. (Assumed by Buyer at closing)

 

2.Self-Storage Rental Agreement dated June 2, 2016 between Hayward Self Storage
as Owner and East Bay Broadcasting, LLC, as Occupant. Buyer is required to
either (1) assume Seller’s storage unit agreement, or (2) enter into a new
storage unit agreement, in which case Seller shall terminate the existing
agreement on a mutually agreed date.

 

3.Personnel Agreement dated December 15, 2016 between Seller and Buyer. (Not
assumed by Buyer at closing; will be terminated as of the closing date).

 

4.Sublease Agreement dated December 15, 2016 between Seller and Buyer. (Not
assumed by Buyer at closing; will be terminated as of the closing date).

 

 

As set Purchase Agreement

KTRB(AM)

Page 51 of 52

 

Schedule 3.10

 

Litigation

 

1.Deportes Media of California, LLC v. Susan L. Uecker, et al., USDC NDCA Case
No. 3:17-cv-3403-WHO.

 

 

As set Purchase Agreement

KTRB(AM)

Page 52 of 52

 

Schedule 4.7

 

Litigation

 

1.Deportes Media of California, LLC v. Susan L. Uecker, et al., USDC NDCA Case
No. 3:17-cv-3403-WHO.

 

 

 